Citation Nr: 0948227	
Decision Date: 12/22/09    Archive Date: 01/05/10

DOCKET NO.  07-22 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for left foot drop.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from August 1943 to 
February 1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision from 
the Newark, New Jersey, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
left foot drop.

A hearing before a hearing officer at the RO was conducted in 
January 2008.  A hearing at the RO before the undersigned was 
conducted in January 2009.  The Board remanded the claim in 
February 2009 for further development and consideration. 

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The preponderance of the evidence shows the Veteran's left 
foot drop did not have its onset in service, is not 
etiologically related to his service, nor did an organic 
disease of the nervous system become manifest within one year 
of separation from service.


CONCLUSION OF LAW

The criteria for service connection for left foot drop are 
not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In 
any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

The RO provided the appellant pre-adjudication notice by 
letters dated in November 2005 and March 2006.

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence.  

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained a medical opinion as to the 
etiology and severity of his disability, and afforded the 
appellant the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

II.  Analysis

At his hearing, the Veteran testified that, while stationed 
at Camp Millard Army Base in Bucyrus, Ohio, he was walking, 
and his left foot collapsed.  He was sent to a medical 
facility for examination and X-rays.  The physician 
recommenced that the Veteran not be subjected to long walks 
or marches.  He would suffer from recurring left foot drop 
thereafter.  He requests service connection for left foot 
drop.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service incurrence 
or aggravation of a disease or injury; and (3) competent 
evidence of a nexus between the claimed inservice disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  Service connection for an organic 
disease of the nervous system may also be established on a 
presumptive basis by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 C.F.R. §§3.307(a), 3.309(a).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  If there is no 
evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  Savage v. Gober, 10 
Vet. App. 488, 495-98 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id. 

The Veteran's service entrance examination in July 1943 noted 
second degree pes planus.  Service treatment records, in 
December 1943, noted that the Veteran had left instep pain.  
A January 1944 treatment note stated that the Veteran had an 
old injury to the left foot which existed prior to 
enlistment.  A treatment note from Fort Hayes outpatient 
clinic, Station Hospital in February 1944 noted that that the 
Veteran had second degree pes planus, foot X-rays were 
negative, and, because arch supports were not available, a 
period of rest was advised.  Separation examination January 
1946 noted third degree pes planus with eversion which 
existed prior to service.  

A VA neurological examination was conducted in April 2009.  
The Veteran gave a history of pes planus before service, and 
left foot weakness which started in service in 1944 when his 
left foot gave out.  He complained of residual left foot 
weakness and problems ambulating since then.  After a review 
of the Veteran's claims file, the examiner diagnosed subtle 
left foot drop, etiology unclear.  The examiner noted that 
the Veteran's service treatment records are available and 
there is no mention of left foot drop or evidence of an 
organic neurological condition in service or within one year 
of separation from service.  The examiner concluded that it 
was less likely as not that the Veteran's very mild, subtle 
left foot drop is related to service.  This is competent and 
significant evidence against the service connection claim.  
See Wray v. Brown, 7 Vet. App. 488 (1995) (the Board may 
adopt a particular independent medical expert's opinion for 
its reasons and bases where the expert has fairly considered 
the material evidence of record).

In a November 2009 Informal Hearing Presentation, the 
Veteran's representative pointed out that the VA examiner 
actually said "[i]t is less likely as not the patient's very 
mild subtle left foot drop is not related to any military 
service."  The representative argues that this opinion is 
ambiguous, and the Veteran's claims file should be returned 
to the examiner for clarification of this opinion.  However, 
the first sentence in that COMMENTS section notes that 
"[a]fter extensive review of the [Veteran's] claims file, 
there was no connection of the left foot drop with the 
military service detected."  In addition, the examiner then 
noted the absence of any evidence of left foot drop in 
service, organic neurological condition in service, or 
organic neurological condition within one year of service.  
Therefore, the examiner's clear intent was to opine that a 
left foot drop was not incurred in service, and an organic 
neurological condition within one year of separation from 
service is not demonstrated.  No useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefits flowing 
to the Veteran.  The Court of Appeals for Veteran Claims has 
held that such remands are to be avoided.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).

The Veteran genuinely believes that his left foot drop was 
incurred in service.  The Veteran is competent to comment on 
his symptoms.  However, as a layperson, lacking in medical 
training and expertise, the Veteran cannot provide a 
competent opinion on a matter as complex as the etiology of 
his current left foot drop and his views are of no probative 
value.  And, even if his opinion was entitled to be accorded 
some probative value, it is far outweighed by the detailed 
opinion provided by the medical professional who reviewed the 
Veteran's claims file and provided the reasons for his 
opinion.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (competent testimony "can be rejected only if found to 
be mistaken or otherwise deemed not credible"); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Veteran 
complained of foot problems in service, however, there still 
must be medical evidence relating the current left foot 
disability to that symptomatology.  The examiner who 
conducted the April 2009 VA examination specifically noted 
that the Veteran's left foot drop was not the result of 
service.  See McManaway v. West, 13 Vet. App. 60, 66 (1999) 
(where there is assertion of continuity of symptomatology 
since service, medical evidence is still required to 
establish "a nexus between the continuous symptomatology and 
the current claimed condition"), vacated on other grounds sub 
nom.  McManaway v. Principi, 14 Vet. App. 275 (2001).

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection is not 
warranted.


ORDER

Entitlement to service connection for left foot drop is 
denied.  





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


